DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As a result of the amendment to the claims the objection to claims 7 and 8 has been withdrawn.
Also as a result of the amendment to the claims, the rejection of claims 7, 9-15 under 35 U.S.C. 112b, as presented in the last Office Action has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn. 
Claims 1, 4-7, 10-16, 19-23 are currently pending and rejected.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Page 8, first paragraph of the specification as filed refers to “apertures 78,” which cannot be found in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to under 37 CFR 1.83(a) because they fail to show “insert means mounted to said base member and hinged flaps.”  This limitation has been originally disclosed in view of original claim 1 reciting “insert means mounted to at least one of said base member and hinged flaps” however, there is not seen to be any figure that shows insert means that are mounted to both the base member and hinged flaps.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 22 are objected to because of the following informalities: 
Claim 1 recites “comprising a plurality of hinged flaps” on line 4.  It is not clear as to whether the term “a” has a strikethrough or not.  
Claim 22 recites the limitation, “show glasses” on the last line of the claim.  It appears that this should recite “shot glasses.”  
Claim 22 also recites “a first step” and “a second strip.”  It is not clear if it is intended for this these limitations to each recite “a first step” and “a second step” or “a first strip” and “a second strip.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites the limitation, “strap means” on line 9.  Claim 21 recites “said strap means,” “a strap member” and “an opposing strap mark.”  These limitations are 
Claim 22 recites, “wherein said insert means is a stepped holder member.”  There is no support in the specification for “said insert means is a stepped holder member.”  Furthermore, claim 1 from which claim 22 depends, recites that the insert means is “mounted to said base member and hinged flaps.”  Applicant’s specification supports that there is a first insert member (376) and a second insert member (386) as shown in figure 29; there is not seen to be any support for “a stepped holder member.”  That is, the specification does not use the term “stepped holder member” but rather simply refers to a first and second insert member where one can be above the other.  Therefore, the limitation, “stepped holder member” is seen to be broader than what would have been reasonably supported by the originally filed specification and drawings. 
Claims 19-20 are rejected based on their dependence to claim 16.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 10-16, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “hinged flaps” on line 6.  This limitation lacks proper antecedent basis.  As line 4 recites “a plurality of hinged flaps.”  Therefore, the claim limitation is not clear as to whether it is intended to refer to all of the plurality of hinged flaps.   
Claim 23 recites the limitation, “the flap members,” which lacks proper antecedent basis.
Claims 4-5, 22-23 are rejected based on their dependence to claim 1.
Claim 7 recites the limitation, “said insert” on the 2nd to last line.  This limitation lacks proper antecedent basis.
Claims 10-15 are rejected based on their dependence to claim 7.
Claim 16 recites, “each cover member” on line 8 and “said cover member” on line 9.  These limitations lack proper antecedent basis.  It is initially unclear as to whether “each cover member” is intended to refer to “a plurality of upper cover flap members.”  As the claim also recites more than one cover member, it is thus unclear as to whether “said cover member” is intended to refer to each of said cover members.  
Claim 16 recites on lines 10-11, “a second integral foldable insert” implying that there is a “first integral foldable insert.”  However, the claim does not recite “a first 
Claims 16 and 21 recite the limitation, “strap means” and claim 21 further recites, “strap member” and “strap mark.”  These limitations are not as the specification does not provide any guidance as to what structure is associated with “strap means”, “strap member” and “strap mark.”  It is further unclear as to what is a “strap mark.”  Furthermore, if applicant intends to invoke means plus function under 35 U.S.C. 112f for the term “strap means” there is no guidance in the specification regarding what structure “strap means” encompasses or equivalents thereof.
Claims 19-20 are rejected based on their dependence to claim 16.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 depends from cancelled claim 9 and therefore does not further limit the claim from which it depends.  For the purpose of examination, claim 11 has been .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler (US 5957276) in view of Spery (US 3331531), Lupton (US 2160550), Gonzales (US 5738218) and “AceSpirits” (previously cited). 
Regarding claim 1, Cutler teaches a beverage package comprising a planar base member (see figure 6, 8, 10, item 54) which can receive beverage containers (see the abstract, column 1, lines 10-13), a cover assembly (figure 6, 8, 10, item 50, 52) mounted to the base member, said cover assembly comprising a plurality of hinged flaps (see item 50 and 52) integral with said base member (54) positioned on opposite sides of the base member.  Each flap having a handle mounted thereto (see the apertures on item 50 and 52).  Cutler further teaches insert means mounted to the base 
Claim 1 differs from Cutler in specifically reciting that the planer base member has a plurality of seats for receiving and holding shot glasses.
However, Spery teaches holders for beverage containers, where the base comprises a plurality of seats (see figure 9, figure 16A, item 133A; figure 15, item 98, 103) which are used for holding the beverage containers in a spaced relationship (see column 10, lines 11-16, 67-74).  
To thus modify Cutler and to include similar types of seats would also have been obvious to one having ordinary skill in the art, further for the purpose of providing additional stability to secure Cutler’s beverage containers in position.
Regarding the limitation of the insert means mounted to said base member and hinged flaps, Cutler teaches the insert means mounted to the base member (figure 10), but claim 1 differs in reciting that the insert means is mounted to the base member and hinged flaps. 
However, Lupton teaches a similar type of package as that of Cutler, where the insert means (figure 1, item b) is mounted to the base member at item 9 and is mounted to the hinged flaps (5 and 6) at item 15, via interlock (page 2, left column, lines 44-46).  That is, interlocking of item 8 with item 15 is seen to read on mounting the insert means to the hinged flaps.  Gonzales also teaches using glue or adhesive (column 4, lines 27-33, 46-47) so as to mount the insert (118) to the hinged panels (106,108).  Both Lupton and Gonzales are directed to article carriers, similar to Cutler.  To thus modify Cutler so as to have Cutler’s insert means as shown in figure 10 mounted to both the base and 
Claim 1 differs from the above combination in specifically reciting that the insert means holds and supports, “a plurality of shot glasses, each of said shot glasses being filled with a liquid containing alcoholic spirits and a sealed, removable lid mounted to each of said shot glass or securing said liquid within said shot glasses.
However, “AceSpirits” teaches the shot glasses contain alcoholic spirits and each shot glass is sealed with a removable lid (see the first page - “Permade Liquor Shots”).
 “AceSpirits” teaches that it has been conventional to similarly package pre-made shot glasses that are filled with liquid and sealed, with a removable liquid mounted to each of the shot glasses (see the figure on page 3 “15 Party Pack”).  
To thus modify the combination, which is not seen to be limiting regarding the type of drink and container and to package pre-made shot glasses having a liquid sealed with a removable lid would have been obvious to one having ordinary skill in the art, for the purpose of similarly packaging other conventional types of pre-made alcoholic beverages.
Regarding claim 4 and 5, Cutler teaches that the package can be constructed of plastic and/or paper (see column 4, lines 14-21).
Regarding claim 23, Cutler teaches a handle member (see figure 2, item 24) that is adapted to fit into a slot defined by an opposite flap member (see figure 2, item 22) allowing the flap members to be secured together forming an open ended chamber with a closed top (see figure 1 and 2).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Cutler (US 5957276) as the primary reference, and in further view of Moran (US 20080105695) and Yaron (US 20130001120 - previously cited).
Claim 22 differs from the combination applied to claim 1 in specifically reciting, “wherein said insert means is a stepped holder member with a first step which covers the top of a first line of shot glasses and a second strip which covers the top of a second line of shot glasses and mounted over said first line of [shot] glasses.”
However, it is noted that Yaron teaches providing multiple tiers (see figure 12 and paragraph 77) where there is a holder member with a first step that covers the top of a first line of containers comprising alcoholic spirits (paragraph 5) and a second strip which covers the top of a second line of containers comprising alcoholic spirits and mounted over the first line of shot glasses (see figure 12 which shows a stack of containers each of which holds an alcoholic spirit).  Additionally, Moran teaches a beverage carrier, that can have a stepped holder member (see figure 40) and where such a holder member is secured to the carrier (see paragraph 63) and where the holder member has a first step which covers the top of a first line of containers (see figure 40, the bottom most item 4) and a second strip which covers the top of a second line of beverage containers (see the upper item 4).  To thus modify the combination and to provide a stepped holder as taught by Yaron and Moran would thus have been obvious to one having ordinary skill in the art, for the purpose of being able to secure multiple sealed shot glasses without having to change the footprint of the beverage .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Cutler (US 5957276) as the primary reference, and in further view of Raynier (FR 2946030 - previously cited).
Further regarding claim 23, if it could have been construed that Cutler’s teachings was not a handle member being adapted to fit into a slot defined by an opposite flap member allowing the flap members to be secured together, then it is further noted that Raynier teaches handle members which are opposite to each other (see figure 3 and 4, item 19, 20) where one handle member 22 is adapted to fit into a slot (25) defined by the opposite flap member to secure the flaps together (see figure 1).  
To thus modify the combination and use another conventional expedient for how to engage flap members would have been obvious to one having ordinary skill in the art, as a substitution of conventional expedients recognized for the similar purpose of providing a secured handle portion.

Claims 7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler (US 5957276) in view of “AceSpirits,” Anderson (US 2919844) and Raynier (FR 2946003).
Regarding claim 7, Cutler teaches a beverage package comprising a base member and a plurality of upper cover flap members integral to and hinged to said base member on opposite sides of the base member (see figure 10, item 50, 52).  Cutler also teaches a handle member mounted to an outer surface of one of the upper cover flap members (see figure 10 and figures 1 and 2, item 22, 24), said handle member being adapted to fit into a slot defined by an opposite flap member allowing the flap member to be secured together (see figure 1 and 2) forming an open ended chamber with a closed top (see figure 6).  Cutler also teaches a plurality of beverage containers that can be inside the chamber and supported by the base.  Cutler also teaches an insert member (see figure 10, item 104) secured to the base and engaging the beverage containers.
Claim 7 differs from Cutler in specifically reciting, “a plurality of shot glasses containing an alcoholic beverage, each shot glass being sealed with a removable lid.”
However, “AceSpirits” teaches the shot glasses contain alcoholic spirits and each shot glass is sealed with a removable lid (see the first page - “Permade Liquor Shots”).
 “AceSpirits” teaches that it has been conventional to similarly package pre-made shot glasses that are filled with liquid and sealed, with a removable liquid mounted to each of the shot glasses (see the figure on page 3 “15 Party Pack”).  
To thus modify Cutler, who is not seen to be limiting regarding the type of drink and container and to package pre-made shot glasses having a liquid sealed with a removable lid would have been obvious to one having ordinary skill in the art, for the purpose of similarly packaging other conventional types of pre-made alcoholic beverages.
Regarding “said insert extending over the top of said shot glasses and engaging said shot glasses to hold said shot glasses in a fixed position,” the claim differs from the above combination in this regard. 
However, Anderson teaches a similar type of insert (figure 1, item 24) as shown by figure 10 of Cutler, but where there can be a top portion to the insert (see figure 1, item 3) which is used to clamp the top and bottom of the sealed cups so that the contents cannot be disengaged until it is desired to remove the contents (see column 1, lines 29-37).  To thus modify Cutler’s container securing insert and to include a portion that extends over the top of the containers and engages the top of the shot glasses would have been obvious to one having ordinary skill in the art, for the purpose of securing the shot glasses within the carrier so as to prevent any lateral or longitudinal shifting of the shot glasses once placed into the carrier.
Raynier has also further been relied on as already discussed above with respect to claim 23 to teach a handle member adapted to fit into a slot of an opposing flap member to allow the flap members to be secured together.  Therefore, to modify the combination if necessary and use another conventional expedient for how to engage flap members would have been obvious to one having ordinary skill in the art, as a substitution of conventional expedients recognized for the similar purpose of providing a secured handle portion. 
Regarding claim 11, it is noted that while figure 10 of Cutler teaches a first insert member and does not specifically discuss a second insert member, Cutler already teaches that the package can be designed to hold multiple rows of beverages (see figure 6).  Anderson also teaches that the insert can engage multiple rows of containers.  
Therefore to modify Cutler and to provide a second insert member defining a plurality of spaced apertures which hold said shot glasses in a spaced relationship would have been an obvious duplication based on the number of shot glasses that were desired to be packaged as well as the desired arrangement of the shot glasses.  It is further noted that both Anderson (figure 1, item 24) and Cutler (Figure 6, item 60; figure 10, item 104) can be construed as teaching a second insert member that defines a plurality of spaced apertures which hold the shot glasses in a spaced relationship. 
Regarding claims 12-14 the combination already teaches packaging a plurality of shot glasses.  As such, it is not seen that the particular number of shot glasses that one chose to package would have provided a patentable distinction over the combination, as such a modification would have been an obvious duplication of parts that would have been a matter of engineering and/or design choice, based on the number of containers that were desired to be packaged.
Regarding claim 15, Cutler teaches that the package can be constructed of plastic (see column 4, lines 14-21).

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1 and 7 above, which relies on Cutler (US 5957276) as the primary reference, and in further view of Charles (US 20120247995 - previously cited).
Regarding claims 6 and 10, the claims differ from the combination in specifically reciting the package is constructed of recycled paper.
However, Charles teaches that paper such as recycled cardboard has bene conventionally recognized to be used for similar types of packaging (see paragraph 10).  
Therefore, to modify the combination and used other conventional materials of construction would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design choice, taking into factors such as environmental impact, durability and economies of scale, for example.  

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler (US 5957276) in view of “AceSpirits” and Gonzales (US 5738218) and in further view of Dillon (US 20090261008), Wesselman (US 2276129) and Raynier (FR 2946003).
Regarding claim 16, Cutler teaches an alcoholic beverage package comprising a base member and a plurality of upper cover flap members integral to and hinged to said base member on opposite sides of the base member (see figure 10, item 50, 52).  As discussed above with respect to claim 7, Cutler also teaches a handle member mounted to an outer surface of one of the upper cover flap members, and the handle member being adapted to fit into a slot defined by an opposite flap member allowing the flap members to be secured together, forming an interior covered chamber which is open at opposite ends.  As Cutler teaches the package is used for holding beverage containers, the chamber is seen to be sized to hold a plurality of shot glasses containing an alcoholic liquid beverage inside said chamber and supported by said base member.  Cutler also teaches that the beverage containers are held in placed within the chamber by an insert member (figure 10, item 56, 104) mounted to said base and engaging the beverage containers.
Claim 16 differs in reciting that the containers being held in place are glasses containing an alcoholic liquid beverage and being sealed with a removable lid. 
However, “AceSpirits” teaches the shot glasses contain alcoholic spirits and each shot glass is sealed with a removable lid (see the first page - “Permade Liquor Shots”).
 “AceSpirits” teaches that it has been conventional to similarly package pre-made shot glasses that are filled with liquid and sealed, with a removable liquid mounted to each of the shot glasses (see the figure on page 3 “15 Party Pack”).  
To thus modify Cutler, who is not seen to be limiting regarding the type of drink and container and to package pre-made shot glasses having a liquid sealed with a removable lid would have been obvious to one having ordinary skill in the art, for the purpose of similarly packaging other conventional types of pre-made alcoholic beverages.
Claim 16 also differs from the above combination in reciting that the interior is a covered triangular shaped chamber.  
Cutler is seen to generally teach a triangular shaped container (see figure 6).  In any case, Gonzales teaches a triangular shaped chamber (see figure 1c) where the chamber can be used to hold any type of article for protection thereof.   As such, to modify Cutler as to have a triangular shaped chamber would have been an obvious matter of engineering and/or design, where it cannot be seen that patentability can be predicated on the specific shape of the container.   
Regarding “said base member being provided with a second integral foldable insert secured thereto which defines a plurality of spaced apertures which hold and space said shot glasses,” it is noted that Cutler already teaches that there can be 
Claim 16 differs from this combination in specifically reciting “each cover member being provided with strap means allowing said cover member to be secured to an opposite cover member.”
However, Dillon teaches providing a strap means (see figure 1 and 16, item 22) for securing opposing cover members together (see figure 16).  Dillon teaches that this type of strap means can be advantageous for securing the contents together (see paragraph 124).  Wasselman also teaches a beverage carrier that has straps (figure 1, item 16) that are secured together (see at 17) for the purpose of allowing the cover members to be secured to each other (see page 2, right column, lines 11-16).  To thus modify the carrier of Cutler and to also include such strap means would have been obvious to one having ordinary skill in the art for limiting movement of the cover members.
Raynier has also further been relied on as already discussed above with respect to claim 23 to teach a handle member adapted to fit into a slot of an opposing flap member to allow the flap members to be secured together.  Therefore, to modify the combination if necessary and use another conventional expedient for how to engage flap members would have been obvious to one having ordinary skill in the art, as a substitution of conventional expedients recognized for the similar purpose of providing a secured handle portion. 
Regarding claim 21, Dillon teaches the strap means includes a strap member as discussed above with respect to claim 16.  The strap member is seen to be connected to an “opposing strap mark” such as the notch as shown in figure 1 of Dillon.    Also, Wasselman teaches that the strap members are secured to the cover member and are connected to an opposing strap mark (i.e. at 17).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 16 above, and in further view of Yaron (US 20130001120 - previously cited).
Regarding claim 19, in view of “AceSpirits” the combination teaches a sealed lid that is removable.  The claim differs in specifically reciting the lid adhesively secured to the lip of the shot glass.
However, Yaron teaches using an adhesive for sealing the lid to the container (see paragraph 52).  It is not seen that the particular type of expedient by which the lid has been secured to the lip of the shot glass would have provided a patentable distinction over the combination, as to use adhesives have been notoriously conventional and obvious to one having ordinary skill in the art for the purpose of securing a removable lid to the lip of a container.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 16 above, and in further view of Bruce (WO 2017152284 - previously cited).
Claim 20 differs from the combination applied to claim 16 in specifically reciting, “wherein said removable lid is heat sealed to a lip of said shot glass.”
However, Bruce teaches that it has been conventional to use heat sealing to secure a removable lid to a shot glass (see paragraph 51).  To thus modify the combination and to use heat sealing to seal a removable lid to the shot glass would have been an obvious matter of engineering and/or design, based on notoriously conventional expedient by which removable lids have been secured to a shot glass container.
Response to Arguments
Applicant’s arguments filed February 22, 2021 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit